t c no united_states tax_court the north west life assurance company of canada petitioner v commissioner of internal revenue respondent docket no filed date p a canadian insurance_company operated through a permanent_establishment in the united_states for purposes of the income_tax convention between the united_states and canada p reported its net_investment_income effectively connected with its conduct of an insurance_business within the united_states pursuant to sec_842 i r c without regard to the minimum amount of net_investment_income that sec_842 i r c treated as effectively connected p claimed under the convention with respect to taxes on income and on capital date u s -can t i a s no 1986_2_cb_258 canadian convention to be exempt from sec_842 i r c held art vii of the canadian convention requires that profits attributed to a permanent_establishment be measured based on the permanent establishment's facts and by reference to the establishment's separate_accounts insofar as those accounts represent the real facts of the situation held further sec_842 i r c in prescribing a statutory minimum amount of net_investment_income that must be treated as effectively connected with the conduct of p's insurance_business within the united_states fails to attribute profits to p's permanent_establishment based on the establishment's facts held further sec_842 i r c fails to attribute profits by the same method each year held further pursuant to art vii of the canadian convention p is taxable under subch l part i on its income effectively connected with its conduct of any trade_or_business_within_the_united_states without regard to sec_842 i r c jerome b libin james v heffernan richard j safranek and steven m sobell for petitioner gary d kallevang diane d helfgott charles m ruchelman elizabeth u karzon george soba and sharon j bomgardner for respondent hamblen judge respondent determined deficiencies in petitioner's federal income and branch_profits_tax for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules of practices and procedure the sole issue for decision is whether the convention and protocols between the united_states and canada with respect to taxes on income and capital date t i a s no effective date 1986_2_cb_258 1brief amicus curiae was filed by h david rosenbloom and daniel b rosenbaum for the government of canada canadian convention override sec_842 which requires a foreign company conducting an insurance_business in the united_states to treat a minimum amount of net_investment_income as effectively connected with its conduct of that business for the reasons set forth below we hold that article vii of the canadian convention c b pincite overrides sec_842 findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and accompanying exhibits are incorporated herein by this reference the facts found are those which unless otherwise specified existed during the years at issue a petitioner the north west life assurance co of canada petitioner is a life_insurance_company organized under the corporation laws of canada with its principal_place_of_business located in vancouver british columbia canada petitioner operates its life_insurance business solely in the united_states and canada and is in the business of writing deferred annuities and life_insurance policies petitioner began operating in the united_states u s branch in selecting the state of washington as its state of entry and subjecting itself to the insurance laws of that state and to regulation by that state's insurance commissioner petitioner maintains a sales and underwriting office in bellevue washington in addition petitioner is licensed to transact business as a life_insurance_company in other states petitioner's u s branch uses a calendar_year accounting_period and the accrual_method of accounting petitioner timely filed its federal_income_tax returns forms 1120l for tax years and b petitioner's product mix petitioner's u s branch operates primarily in the sec_403 market selling individual deferred annuities to school teachers petitioner has the following product mix measured by its reserves during the years at issue individual annuities individual life policies united_states dollar_figure canada dollar_figure individual annuities individual life policies dollar_figure dollar_figure petitioner’s u s branch sold these products in the united_states and petitioner's principal office in vancouver sold them in canada c pricing of products each of petitioner's annuity_contracts includes an accumulation period and a payout period during the accumulation period petitioner collects the premiums on its annuity_contracts accumulation annuities petitioner does not charge fixed premiums rather the annuity holders pay in as much as they desire petitioner invested the collected premiums and guarantees its u s annuity holders on a yearly basis a specific rate of return one-year rate guarantees petitioner makes primarily 5-year interest rate guarantees to its canadian annuity holders petitioner's annuity holders are able to withdraw the accumulated funds from petitioner once annually during the accumulation period these withdrawals are subject_to surrender charges the surrender charges are reduced during the first to years of each annuity contract's existence but are always eliminated before the payout period begins during the payout period petitioner pays the annuity holders fixed periodic_payments over the remainder of the annuitant’s life or over a specified number of years payout annuities once the payout period begins petitioner does not permit early_withdrawals d investment strategy mr arthur w putz vice president of investments and secretary of petitioner is primarily responsible for handling the administrative details of petitioner's investment activity donald r francis executive vice president and appointed actuary of petitioner is primarily responsible for providing actuarial services to petitioner's life_insurance business as part of its investment strategy for its u s operations petitioner sought to avoid the risk of fluctuations in currency- exchange and interest rates petitioner avoids currency-exchange risk by investing in assets in the same currencies as its insurance liabilities petitioner attempts to reduce its interest-rate risk by matching the duration of its assets with the maturity of its liabilities washington state law allows an insurance_company to invest up to percent of its portfolio in mortgages wash rev code ann sec_48 west supp petitioner invested between percent and percent of its portfolio in mortgages during the years at issue in order to match its investments in mortgages with the 1-year rate guarantees on its annuities and also enjoy a relatively high return from such investments petitioner purchases mortgages with 5-year maturities with a right of renewal for another years at market-adjusted interest rates the average duration of these mortgages is approximately ½ years because petitioner's 5-year mortgages are longer than the 1-year rate guarantees part of petitioner's strategy is to balance its portfolio by also investing in assets with a duration shorter than its liabilities petitioner makes longer-term investments in assets backing both its individual life_insurance policies and payout annuities than it does in assets supporting its accumulation annuities petitioner's accumulation annuities comprise approximately percent of petitioner's annuity_contracts arising from its u s branch and approximately percent of the contracts arising from its canadian office e flow of funds petitioner collects premiums arising from its u s branch business in u s currency u s dollars upon receipt for administrative convenience petitioner transfers the premium payments into a u s dollar-denominated account with toronto- dominion bank in vancouver british columbia toronto bank the toronto bank pays nominal interest on balances in the account in excess of dollar_figure washington state law requires foreign insurance_companies to maintain a_trust account trusteed assets in order to qualify to transact insurance in the state wash rev code ann sec_48 west supp petitioner maintains a_trust account and an operating account at seattle first national bank in seattle washington seattle bank periodically petitioner transfers the premiums and interest from the toronto bank account to the seattle bank accounts petitioner transfers the majority of such funds to the trust account and the balance to the operating account petitioner pays commissions claims and operating_expenses from its operating account the seattle bank does not pay any interest on the funds in the operating account petitioner invests the premiums in the seattle trust account in u s dollar-denominated assets and retains the earnings in the same account as a general business practice during the years at issue petitioner did not withdraw assets until they matured or rely upon assets outside of the trust account to cover the liabilities incurred by its u s branch in petitioner transferred between dollar_figure and dollar_figure million in canadian dollar-denominated bonds from its canadian business to the seattle bank trust account in order to increase its surplus assets held in the united_states relative to the proportion of its surplus held in the canadian operation in petitioner sold stock in a related domestic company for its original cost to industrial alliance life_insurance co petitioner's canadian parent_corporation the stock had been recorded on the books of petitioner's u s branch and included in the seattle trust account f mandatory filings the insurance commissioner of each state in which petitioner is licensed to carry on an insurance_business requires petitioner's u s branch to file certain annual statements reflecting its u s branch operations to standardize reporting requirements all states require reporting on the annual_statement forms developed by national association of insurance commissioners naic a voluntary association of state insurance commissioners naic publishes standard detailed forms upon which each type of insurance_company reports its annual financial condition naic form 1a must be filed annually by petitioner with the state of washington naic form 1a requires information regarding whether a u s branch has sufficient admissible assets all assets of its u s branch other than the separate-accounts business over liabilities including the statutory deposit the inside cover of naic form 1a states this annual_statement differs in some respects from that for a united_states company and should not be interpreted in the same manner the most important fact conveyed by the statement is whether the company has a sufficient amount of admissible assets to meet all known liabilities of its united_states business including statutory deposit for this reason the annual_statement balance_sheet does not show the amount of unassigned funds or surplus which are accrued from earnings_of the united_states business but rather total united_states admissible assets and total united_states_liabilities and statutory deposit naic form_1 must be filed by domestic insurance_companies with their respective state regulatory agencies differences between naic form 1a and naic form_1 include naic form 1a lists assets and liabilities with the assets not necessarily equaling liabilities capital and surplus whereas naic form_1 includes a balance_sheet naic form 1a lists income and expenses but it does not include realized capital_gains_and_losses schedule d of naic form 1a reflects deposits and withdrawals of securities from a_trust account at book_value whereas naic form_1 reflects purchases and sales of bonds and stocks at transaction prices naic form 1a does not include a reconciliation of capital and surplus from the prior year to the current_year but naic form_1 does include such a reconciliation the office of the superintendent of financial institutions canada osfi ottawa canada also requires petitioner to file an annual_statement osfi statement reflecting its total business in both canada and the united_states the reporting and accounting requirements for assets liabilities income and expenses for purposes of the osfi statement are different in a number of respects from those for naic forms g petitioner's assets and surplus petitioner reports on its naic form 1a the following percentage distribution of assets relating to its u s operations bonds mortgage loans real_estate cash policy_loans stocks total based on its ofsi statements petitioner has the following percentage distribution of assets in connection with its worldwide operations bonds mortgage loans real_estate cash policy_loans stocks other assets and rounding discrepancie sec_1 total washington state law requires a foreign_insurance_company to maintain trusteed assets equal to the excess of assets over general account liabilities of at least dollar_figure million wash rev code ann sec_48 west supp for and petitioner's form 1a listed its u s branch as having an excess of admissible assets over liabilities in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioner's ratio of excess mean assets to mean total liabilities are as follows u s branch total company dollar_figure dollar_figure dollar_figure for each year at issue a life_insurance_company incorporated under the laws of the state of washington would have been in compliance with minimum capital and surplus requirements if it had owned the same assets and incurred the same liabilities as petitioner's branch as reported on petitioner's naic form 1a h computation of income during each year at issue petitioner reported on its federal_income_tax returns its net_investment_income effectively connected with the conduct of its business within the united_states computed pursuant to sec_842 without regard to the amount of minimum effectively_connected_net_investment_income computed pursuant to sec_842 during the years at issue petitioner used its naic form 1a data to identify to what extent its net_investment_income was effectively connected for purposes of sec_842 upon audit of petitioner's federal tax returns for the years through respondent increased petitioner's income by the extent petitioner's net_investment_income computed pursuant to sec_842 exceeded its income computed pursuant to sec_842 income determined year under sec_842 dollar_figure big_number income determined under sec_842 income additional dollar_figure big_number dollar_figure big_number respondent did not include an adjustment based on petitioner's net_investment_income for all of the increases in income_tax for and are attributable to the adjustments of petitioner's taxable_income resulting from the application of sec_842 i treasury methodology the department of treasury calculates the asset liability percentage ie the mean of assets of domestic insurance_companies divided by the mean of total_insurance_liabilities of those same domestic companies and the domestic_investment_yield ie the net_investment_income of domestic insurance_companies divided by the mean of assets of those same domestic insurance_companies for purposes of sec_842 using the financial data obtained from the a m best co the a m best co compiled the data from the naic form sec_1 filed by domestic insurance_companies with their respective state insurance regulatory authorities the treasury considers only data from those companies that appeared in the a m best co files for both the second and third years preceding the year at issue 2-year aggregate data for the years at issue the treasury calculated the following asset liability percentages and domestic investment yields return years asset liability percentage domestic_investment_yield j motion for entry of decision on date respondent filed a motion for entry of decision on date petitioner objected to respondent's motion on date a hearing was held on respondent's motion on date respondent's motion was denied opinion i statutory framework a sec_842 and sec_864 under sec_842 a qualified foreign company carrying on a life_insurance business within the united_states is taxable on its income effectively connected with its conduct of any trade_or_business_within_the_united_states under subchapter_l part i domestic life_insurance_companies are also taxed pursuant to the latter provisions sec_801 et seq sec_864 c and the sec_842 provides in pertinent part a taxation under this subchapter --if a foreign company carrying on an insurance_business within the united_states would qualify under part i of this subchapter for the taxable_year if without regard to income not effectively connected with the conduct of any trade_or_business_within_the_united_states it were a domestic_corporation such company shall be taxable under such part on its income effectively connected with its conduct of any trade_or_business_within_the_united_states sec_864 provides in pertinent part c periodical etc income from sources within united states--factors --in determining whether income_from_sources_within_the_united_states of the types described in sec_871 sec_871 sec_881 or sec_881 or whether gain_or_loss from sources within the united_states from the sale_or_exchange of capital assets is effectively continued regulations thereunder govern when income is effectively connected to petitioner's business within the united_states for purposes of sec_842 sec_842 b prescribes by continued connected with the conduct_of_a_trade_or_business within the united_states the factors taken into account shall include whether-- a the income gain_or_loss is derived from assets used in or held for use in the conduct of such trade_or_business or b the activities of such trade_or_business were a material factor in the realization of the income gain_or_loss in determining whether an asset is used in or held for use in the conduct of such trade_or_business or whether the activities of such trade_or_business were a material factor in realizing an item_of_income gain_or_loss due regard shall be given to whether or not such asset or such income gain_or_loss was accounted for through such trade_or_business income from sources without united_states -- c in the case of a foreign_corporation taxable under part i of subchapter_l any income_from_sources_without_the_united_states which is attributable to its united_states business shall be treated as effectively connected with the conduct_of_a_trade_or_business within the united_states sec_842 provides in pertinent part in general --in the case of a foreign company taxable under part i of this subchapter for the taxable_year its net_investment_income for such year continued statutory formula a minimum amount of net_investment_income that a foreign_insurance_company which is taxable under subchapter_l part i must treat as effectively connected to its conduct of an insurance_business in the united_states minimum ecnii in effect a foreign_insurance_company engaged in business in the united_states would be taxable under internal_revenue_code provisions in issue before us on the greater of its actual effectively_connected_net_investment_income actual ecnii pursuant to sec_842 or its minimum ecnii as determined by the statutory formula continued which is effectively connected with the conduct of an insurance_business within the united_states shall be not less than the product of-- a the required u_s_assets of such company and b the domestic_investment_yield applicable to such company for such year sec_842 defines net_investment_income for purposes of sec_842 as follows net_investment_income --for purposes of this subsection the term net_investment_income means-- a gross_investment_income within the meaning of sec_834 reduced by b expenses allocable to such income b formula a foreign insurance company's minimum ecnii is the product of the company's required u_s_assets and the domestic_investment_yield domestic yield sec_842 the required u_s_assets of a company are determined by multiplying the mean of its total_insurance_liabilities on its business within the united_states for the taxable_year by the domestic asset liability percentage asset liability percentage applicable to such company for that year sec_842 the asset liability percentage is a ratio the numerator of which is the mean of the assets of domestic insurance_companies and the denominator of sec_842 provides required u_s_assets -- a in general --for purposes of paragraph the required u_s_assets of any foreign company for any taxable_year is an amount equal to the product of-- i the mean of such foreign company's total_insurance_liabilities on united_states business and ii the domestic asset liability percentage applicable to such foreign company for such year b total_insurance_liabilities --for purposes of this paragraph-- i companies taxable under part i --in the case of a company taxable under part i the term total_insurance_liabilities means the sum of the total_reserves as defined in sec_816 plus to the extent not included in total_reserves the items referred to in paragraphs and of sec_807 which is the mean of the total_insurance_liabilities of the same domestic insurance_companies sec_842 the domestic yield is a ratio the numerator of which is the total net_investment_income of domestic life_insurance_companies and the denominator of which is the mean annual balance of the total assets of these same domestic companies sec_842 sec_842 and b direct the secretary_of_the_treasury to calculate both the asset liability percentage and the sec_842 provides in pertinent part c domestic asset liability percentage --the domestic asset liability percentage applicable for purposes of subparagraph a ii to any foreign company for any taxable_year is a percentage determined by the secretary on the basis of a ratio-- i the numerator of which is the mean of the assets of domestic insurance_companies taxable under the same part of this subchapter as such foreign company and ii the denominator of which is the mean of the total_insurance_liabilities of the same companies sec_842 provides domestic_investment_yield --the domestic_investment_yield applicable for purposes of paragraph b to any foreign company for any taxable_year is the percentage determined by the secretary on the basis of a ratio-- a the numerator of which is the net_investment_income of domestic insurance_companies taxable under the same part of this subchapter as such foreign company and b the denominator of which is the mean of the assets of the same companies domestic yield each year sec_842 provides that each calculation for any taxable_year shall be based on such representative data with respect to domestic insurance_companies for the second preceding_taxable_year as the secretary considers appropriate c worldwide election sec_842 permits a foreign_insurance_company to elect to use its own worldwide_current_investment_yield worldwide yield rather than the domestic yield a company's worldwide yield is obtained by dividing the net_investment_income sec_842 provides in pertinent part election to use worldwide yield -- a in general --if the foreign company makes an election under this paragraph such company's worldwide_current_investment_yield shall be taken into account in lieu of the domestic_investment_yield for purposes of paragraph b b worldwide_current_investment_yield --for purposes of subparagraph a the term worldwide_current_investment_yield means the percentage obtained by dividing-- i the net_investment_income of the company from all sources by ii the mean of all assets of the company whether or not held in the united_states c election --an election under this paragraph shall apply to the taxable_year for which made and all subsequent taxable years unless revoked with the consent of the secretary of the company from all sources by the mean of all assets of the company sec_842 a company may not revoke the election without the consent of the secretary sec_842 b c ii canadian convention the canadian convention is designed to prevent double_taxation and to avoid fiscal evasion preamble to canadian convention article vii of the canadian convention governs when and how much of the profits of a qualified canadian enterprise are subject_to u s federal_income_tax the relevant provisions of article vii for making such a determination are as follows the business profits of a resident of a contracting state shall be taxable only in that state unless the resident carries on business in the other contracting state through a permanent_establishment situated therein if the resident carries on or has carried on business as aforesaid the business profits of the resident may be taxed in the other state but only so much of them as is attributable to that permanent_establishment subject_to the provisions of paragraph where a resident of a contracting state carries on business in the other contracting state through a permanent_establishment situated therein there shall in each contracting state be attributed to that permanent_establishment the business profits which it might be expected to make if it were a distinct and separate person engaged in the same or similar activities under the same or similar conditions and dealing wholly independently with the resident and with any other person related to the resident in determining the business profits of a permanent_establishment there shall be allowed as deductions expenses which are incurred for the purposes of the permanent_establishment including executive and general administrative expenses so incurred whether in the state in which the permanent_establishment is situated or elsewhere nothing in this paragraph shall require a contracting state to allow the deduction of any expenditure which by reason of its nature is not generally allowed as a deduction under the taxation laws of that state for the purposes of the preceding paragraphs the business profits to be attributed to a permanent_establishment shall be determined by the same method year by year unless there is good and sufficient reason to the contrary for the purposes of the convention the business profits attributable to a permanent_establishment shall include only those profits derived from the assets or activities of the permanent_establishment canadian convention art vii c b pincite emphasis added article xxv paragraph of the canadian convention states in pertinent part notwithstanding the provisions of article xxiv elimination of double_taxation the taxation on a permanent_establishment which a resident of a contracting state has in the other contracting state shall not be less favorably levied in the other state than the taxation levied on residents of the other state carrying on the same activities canadian convention art xxv par c b pincite in the instant case the parties agree that petitioner is entitled to the benefits of the canadian convention and that petitioner operates its insurance_business in the united_states through a u s permanent_establishment congress can override a convention provision by enacting a subsequent statute 354_us_1 congress ratified the canadian convention in convention date t i a s no 1986_2_cb_258 effective date it initially appears that congress sought to override the canadian convention in the omnibus budget reconciliation act of publaw_100_203 101_stat_1330 by amending sec_842 to incorporate sub sec_842 in the conference_report to sec_842 congress stated however that it did not intend to apply the general principle that in the case of a conflict a later enacted statute prevails over earlier enacted statutes or treaties h conf rept 1987_3_cb_193 respondent contends that we should construe the canadian convention so as to harmonize the convention with the statute if however we find that the canadian convention and sec_842 conflict respondent concedes that the convention prevails and that no deficiencies in income_tax or branch_profits_tax for the years at issue exist petitioner does not challenge the taxation of its actual ecnii or respondent’s calculations of its minimum ecnii for any of the years at issue accordingly if we find that the canadian convention and sec_842 are consistent petitioner concedes that sec_842 applies in this case and that it owes the income and branch_profits_tax as determined by respondent in her statutory notices of deficiency the parties present various alternative arguments based on provisions of article vii and article xxv in deciding whether petitioner is entitled to relief from sec_842 as a result of the canadian convention we must determine whether sec_842 in requiring petitioner to report a minimum amount of ecnii conflicts with the requirements of paragraph sec_1 and of article vii on how to determine the profits attributable to a permanent_establishment sec_842 violates paragraph of article vii which requires a consistent method of profit attribution to be applied unless a good and sufficient reason to the contrary exists or sec_842 violates article xxv paragraph by levying taxation less favorably on petitioner than the internal_revenue_code levies taxation on u s residents carrying on the same activities we discuss these issues in the context of the relevant convention articles the issues before us are of first impression iii principles of convention obligations before addressing the parties' arguments pertaining to specific convention provisions we consider the principles for interpreting conventions the goal of convention interpretation is to give the specific words of a convention a meaning consistent with the genuine shared expectations of the contracting parties 299_f2d_565 2d cir affd 373_us_49 courts liberally construe treaties to give effect to their purpose 489_us_353 311_us_150 even where a provision of a treaty fairly admits of two constructions one restricting the other enlarging rights which may be claimed under it the more liberal interpretation is to be preferred united_states v stuart supra pincite in construing a convention we give the language its ordinary meaning in the context of the convention unless a more restricted sense is clearly intended de 133_us_258 finally it is well settled that when a convention and a statute relate to the same subject courts will always attempt to construe them so as to give effect to both 80_tc_705 affd without published opinion 734_f2d_3 3d cir although not conclusive the meaning attributed to treaty provisions by the government agencies charged with their negotiation and enforcement is given great weight united_states v stuart supra pincite citing 366_us_187 the model double_taxation convention on income and on capital report of the o e c d committee on fiscal affairs model treaty and explanatory commentaries model commentaries provide helpful guidance see letter of transmittal from president carter to the senate of the united_states requesting ratification of the convention dated date roberts holland legislative_history of united_states tax conventions p s comm on foreign relations tax_convention and proposed protocols with canada s exec rept roberts holland supra pincite 104_tc_535 use of o e c d commentaries in interpreting meaning of permanent establishments it is the role of the judiciary to interpret international conventions and to enforce domestic rights arising from them see 366_us_187 307_us_325 229_us_447 119_us_407 tax_treaties are purposive and accordingly we should consider the perceived underlying intent or purpose of the treaty provision see eg estate of burghardt v commissioner supra pincite treating a reference to a specific exemption in a u s - italy estate_tax_treaty as not limited to an exemption as such but included a subsequently enacted unified_credit having the same function as an exemption smith tax_treaty interpretation by the judiciary tax lawyer in addressing the issues of this case we shall keep at the forefront our role in the interpretation of conventions respondent asserts two principles of convention interpretation with which petitioner disagrees first respondent argues that the literal terms of a convention must be interpreted consistently with the expectations and intentions of the united_states in entering the canadian convention in support of this contention respondent cites united_states v stuart supra pincite and 457_us_176 second respondent represents that the principles of treaty interpretation set forth in her brief were approved by the office of international tax counsel of the treasury_department as interpretations consistently held by the united_states respondent contends that any contrary interpretations held by canada are subordinate to such consistently maintained u s interpretations respondent relies upon 525_f2d_9 2d cir for support of her contention none of these cases supports respondent's position as evidenced by sumitomo shoji am inc v avagliano supra pincite and later in united_states v stuart supra pincite the supreme court has consistently held that we must consider the expectations and intentions of both signatories not just those of the united_states the court states the clear import of treaty language controls unless application of the words of the treaty according to their obvious meaning effects a result inconsistent with the intent or expectations of its signatories united_states v stuart supra pincite citing sumitomo shoji am inc v avagliano supra pincite quoting maximov v united_states supra pincite moreover we do not agree with respondent's contention that a l burbank co stands for the proposition that the government's position is entitled to deference at the expense of our convention partner's interpretation in a l burbank co the canadian tax authorities requested the internal_revenue_service the service to obtain information to assist them in their canadian tax investigation the canadian authorities made their request pursuant to the tax_convention between the united_states and canada convention on double_taxation date u s -can t s no 56_stat_1399 the united_states had no interest in the investigation and there was no claim that u s income taxes were due the service's understanding of the canadian position was that canadian tax authorities might not act on a reciprocal request to obtain information for the united_states unless canadian taxes were also at issue the court_of_appeals for the second circuit held that even if canada failed to satisfy its reciprocal obligation under the convention the united_states was permitted to use the summons authority of sec_7602 to obtain the information requested by canadian tax officials united_states v a l burbank co supra pincite as we stated above our goal is to construe the convention according to the genuine shared expectations of the contracting parties maximov v united_states f 2d pincite while the meaning attributed to treaty provisions by government agencies charged with their negotiation and enforcement can be very helpful to us and we give great weight to that meaning united_states v stuart u s pincite deference is not the same as blind acceptance see coplin v united_states cl_ct revd on other grounds 761_f2d_688 fed cir affd 479_us_27 there is no authority for the proposition that a court construing a convention must follow the interpretation suggested by our government when that interpretation runs contrary to what the court concludes was the intent of the contracting parties id indeed the supreme court has noted that courts interpret treaties for themselves 366_us_187 and that the construction given by government agencies is not conclusive sumitomo shoji am inc v avagliano supra pincite the deference afforded depends upon the degree to which the interpretation proffered by respondent as the official u s position is reasonable unbiased and consistent with what appear to be the circumstances surrounding the convention coplin v united_states supra as discussed below other evidence in the record undermines the plausibility of respondent's position and hence the deference that the court is able to afford to that interpretation iv article vii of the canadian convention petitioner argues that paragraph sec_1 and of article vii of the canadian convention require that profits be attributed to its permanent_establishment as if the latter were a separate_entity distinct from petitioner's head office with income measured by reference to the permanent establishment's own specific operations petitioner goes on to argue that the statute mandates the application of sec_842 in all instances where there is effectively connected investment_income if the actual income is less than the minimum under the statute then the provision applies--a result that in petitioner's opinion conflicts with article vii paragraphs and which petitioner interprets to preclude taxing canadian companies on a fictional amount that is greater than their actual income derived from their business in the united_states respondent raises various arguments supporting why sec_842 is consistent with article vii of the canadian convention and contends sec_842 is a permissible method of attributing profits to a permanent_establishment under article vii sec_842 serves as a backstop to sec_842 and corrects any underreporting by foreign insurance_companies of their actual ecnii and the united_states senate which advised and consented to the canadian convention and approved sec_842 believed that sec_842 was consistent with the convention in our view resolution of this controversy depends on the interpretation given to article vii paragraphs and while article vii paragraph limits u s taxation of income earned by a canadian enterprise to the income attributable to the enterprise's permanent_establishment article vii paragraphs and direct how those attributable profits are to be determined article vii paragraph limits attributable profits to those which a distinct and separate person engaged in the same or similar activities under the same or similar conditions would be expected to make hereafter referred to as the separate-entity principle or basis article vii paragraph requires that profits be attributed by the same method each year unless there is a good and sufficient reason to the contrary to satisfy the convention obligations of the united_states the domestic rules of attribution must determine the profits attributable to petitioner's permanent_establishment within the limits set forth therein our analysis begins by considering how to measure the profits on a separate-entity basis and whether sec_842 determines minimum amounts of ecnii in a manner consistent with those limits v measurement of profits on a separate-entity basis petitioner argues that the language of article vii requires income to be attributed to a permanent_establishment based on its own particular operations respondent argues that article vii does not require a specific method or guarantee mathematical certainty and that consequently either country may use its domestic law in determining the profits attributable to a permanent_establishment it is axiomatic that the interpretation of the treaty must of course begin with the language of the treaty itself sumitomo shoji am inc v avagliano u s pincite as we stated above the clear import of treaty language controls id but article vii paragraph speaks in ambiguous terms and when language is susceptible to differing interpretations extrinsic materials bearing on the parties' intent should be considered 528_f2d_31 2d cir 226_f2d_1 5th cir the senate's preratification materials confirm that the canadian convention was based in part on the model treaty see s exec rept pincite our examination shows that the business profits article of the model treaty9 includes provisions 9art of model double_taxation convention on income and on capital report of the o e c d comm on fiscal affairs continued substantially_similar to article vii paragraphs and of the canadian convention while the model treaty itself provides no more explanation than the canadian convention on how to determine the profits attributable to a permanent_establishment the model is explained in part by the model commentaries petitioner relies upon paragraphs and of the model commentaries to article paragraph of the model treaty in support of its contention that the separate-entity language of article vii paragraph requires that taxable profits be attributed to a permanent_establishment based on the establishment's facts these paragraphs provide in pertinent part continued model treaty provides in pertinent part par the profits of an enterprise of a contracting state shall be taxable only in that state unless the enterprise carries on business in the other contracting state through a permanent_establishment situated therein if the enterprise carries on business as aforesaid the profits of the enterprise may be taxed in the other state but only so much of them as is attributable to that permanent_establishment par subject_to the provisions of paragraph where an enterprise of a contracting state carries on business in the other contracting state through a permanent_establishment situated therein there shall in each contracting state be attributed to that permanent_establishment the profits which it might be expected to make if it were a distinct and separate enterprise engaged in the same or similar activities under the same or similar conditions this paragraph contains the central directive on which the allocation of profits to a permanent_establishment is intended to be based the paragraph incorporates the view which is generally contained in bilateral conventions that the profits to be attributed to a permanent_establishment are those which that permanent_establishment would have made if instead of dealing with its head office it had been dealing with an entirely separate enterprise under conditions and at prices prevailing in the ordinary market normally these would be the same profits that one would expect to be determined by the ordinary processes of good business accountancy clearly many special problems of this kind may arise in individual cases but the general_rule should always be that the profits attributed to a permanent_establishment should be based on that establishment’s accounts insofar as accounts are available which represent the real facts of the situation model commentaries to article paragraph of the model treaty emphasis added in her trial memorandum respondent acknowledges the model commentar ies express a preference for an arm's-length standard for the 'distinct and separate person' entity with separate_accounts respondent contends however that article vii permits either country to apply its domestic law in determining the profits attributable to a permanent_establishment in this regard respondent relies upon the technical explanation prepared by the treasury_department and submitted to the senate foreign relations committee the technical explanation states in pertinent part paragraph provides a definition for the term attributable to profits attributable to a permanent_establishment are those derived from the assets or activities of the permanent_establishment paragraph does not preclude canada or the united_states from using appropriate domestic tax law rules of attribution the attributable to definition does not for example preclude a taxpayer from using the rules of sec_1_864-4 of the treasury regulations to assure for u s tax purposes that interest arising in the united_states is attributable to a permanent_establishment in the united_states interest arising outside the united_states is attributable to a permanent_establishment in the united_states based on the principles of regulations sec_1_864-5 and sec_1_864-6 and revrul_75_253 1975_2_cb_203 income that would be taxable under the code and that is attributable to a permanent_establishment under paragraph is taxable pursuant to article vii however even if such income might under the code be treated as fixed_or_determinable_annual_or_periodical_gains or income not effectively connected with the conduct_of_a_trade_or_business within the united_states the attributable to definition means that the limited force-of-attraction rule_of code sec_864 does not apply for u s tax purposes under the convention technical explanation by the treasury_department of the convention between the united_states of america and canada with respect to taxes on income and on capital signed at washington d c on date as amended by the protocols signed on date and date roberts holland legislative_history of united_states tax conventions p 1986_2_cb_275 in the alternative respondent infers from the absence of any reference in the technical explanation to a conflict between the canadian convention and prior section a of the internal_revenue_code of that canada implicitly accepted that attribution_rules such as sec_842 would apply nevertheless we are satisfied that petitioner's construction of the separate-entity principle of article vii 10congress enacted sec a as part of the life_insurance_company income_tax act of publaw_86_69 73_stat_136 paragraph is correct the extrinsic evidence and the model treaty and commentaries on which the canadian convention is based in part support that construction the senate's preratification materials to the convention do not ascribe a different meaning to the separate-entity language of article vii paragraph see s exec rept moreover it is consistent with the approach historically taken by the united_states and canada art iii of the convention on double_taxation date u s -can t s no stat dollar_figure while the treasury's interpretation set forth in the technical explanation is particularly persuasive in light of the fact that the canadian department of finance has generally accepted the technical explanation as an accurate portrayal of the understandings and context in which the convention was negotiated see ali project canadian department of finance rel no date we think that respondent 11art iii in the second income_tax convention with canada signed in provided in pertinent part if an enterprise_of_one_of_the_contracting_states has a permanent_establishment in the other state there shall be attributed to such permanent_establishment the net industrial and commercial profit which it might be expected to derive if it were an independent enterprise engaged in the same or similar activities under the same or similar conditions such net profit will in principle be determined on the basis of the separate_accounts pertaining to such establishment misconstrues the treasury's interpretation we are not persuaded that the language set forth in the technical explanation of article vii paragraph see supra p was intended to interpret article vii as preserving the right to the use of all of the domestic attribution_rules in this context the technical explanation's use of the word paragraph takes on a significant meaning the word paragraph in the technical explanation's discussion of article vii paragraph signals that under paragraph of article vii domestic rules of attribution may remain viable it does not necessarily follow that all domestic rules remain so under the rest of article vii particularly article vii paragraph to adopt respondent's interpretation would require us to substitute the word article for paragraph and would render the limit imposed by the separate-entity principle meaningless by way of contrast our interpretation of the technical explanation as it relates to article vii paragraph gives effect to the word paragraph without modification but still preserves the rest of article vii in a similar vein we decline to infer an implicit acceptance of attribution_rules like sec_842 on the part of canada from the fact that the technical explanation does not mention any conflict between the canadian convention and section a as we discuss below see infra pp there is a superficial similarity between prior section a and sec_842 but nevertheless there are important differences between them accordingly we hold that the disposition of this case turns on whether the sec_842 formula prescribes a minimum amount of ecnii based on the facts as they relate to petitioner's permanent_establishment by reference to the establishment's separate_accounts insofar as those accounts represent the facts of the situation and by the same method each year unless there is a good and sufficient reason to do otherwise it is to that review that we direct our attention petitioner retained dale s hagstrom and daniel j mccarthy of milliman robertson incdollar_figure hagstrom whose report endeavored to analyze the hypothetical impact of applying the sec_842 formula to the domestic insurance industry and or to u s branches of canadian insurance_companies without going into the details of the conclusions reached by petitioner's experts suffice it to say that overall we do not find their analysis to be helpful for example significantly sec_842 does not apply to domestic insurance_companies 12mr hagstrom holds a b a in mathematics from princeton university he is a fellow of the society of actuaries and a member of the american academy of actuaries mr mccarthy holds a b s in mathematics from fordham university in addition he is a fellow of the society of actuaries and a charter member of the american academy of actuaries he has been designated as an enrolled_actuary by the joint board for the enrollment of actuaries furthermore we agree with petitioner that sec_842 attributes a fictional amount of income to petitioner's u s branch that is not based on its own activities but rather on the investment performance achieved by domestic insurance_companies respondent contends that sec_842 does not violate the separate-entity principle because the formula therein uses petitioner's liabilities to determine the assets petitioner might be expected to hold if it were a separate_entity whether the hypothetical amount of assets calculated pursuant to sec_842 represents a reasonable estimate of the amount of assets petitioner would hold if it were a separate_entity misses the point that amount is simply extraneous to petitioner's operations sec_842 incorporates domestic insurance industry data via the domestic yield or company's worldwide earnings data via the worldwide yield all of which are extraneous to the operations of petitioner's u s permanent_establishment we are not persuaded that the separate-entity principle is satisfied merely by starting with the real facts as they relate to petitioner's permanent_establishment but then incorporating extraneous data that is inconsistent with that principle cf ostime inspector of taxes v australian mutual provident society ac united kingdom case with a similar_business profits article stating that the worldwide investment_income which forms the first stage of the calculation of profits cannot be attributed to the hypothetical independent enterprise without violating the very hypothesis which the treaty is designed to lay down as the basis of taxability ie the separate-entity principle respondent's own witness dr newlon an international economist with the treasury admitted that the formula could be improved we are convinced that sec_842 is contrary to and inconsistent with article vii paragraph which precludes the fictional allocation of business profits to petitioner's permanent_establishment imputing a level of assets and yields to petitioner's u s branch respondent contends is not unreasonable because the formula incorporates actual business data and petitioner operates in the united_states market and directly competes with domestic life_insurance_companies to conclude that sec_842 is reasonable in light of the fact that petitioner operates in the united_states would not resolve the dispute before us it is not enough for sec_842 to be reasonable to sustain the application of sec_842 based on the facts before us we must conclude that it comports with our convention obligation see united_states v a l burbank co f 2d pincite as we have stated above we must conclude that the statute does not consequently it cannot prevail in the presence of the convention respondent asserts that article vii paragraph permits the use of formulas in determining the taxable profits under limited circumstances in support respondent relies upon paragraph of the model commentaries to article paragraph of the model treaty which states in pertinent part it is usually found that there are or there can be constructed adequate accounts for each part or section of an enterprise so that profits and expenses adjusted as may be necessary can be allocated to a particular part of the enterprise with a considerable degree of precision this method of allocation is it is thought to be preferred in general wherever it is reasonably practicable to adopt it there are however circumstances in which this may not be the case and paragraph sec_2 and are in no way intended to imply that other methods cannot properly be adopted where appropriate in order to arrive at the profits of a permanent_establishment on a separate enterprise footing it may well be for example that profits of insurance enterprises can most conveniently be ascertained by special methods of computation eg by applying appropriate co-efficients to gross premiums received from policy holders in the country concerned again in the case of a relatively small enterprise operating on both sides of the border between two countries there may be no proper accounts for the permanent_establishment nor means of constructing them there may too be other cases where the affairs of the permanent_establishment are so closely bound up with those of the head office that it would be impossible to disentangle them on any strict basis of branch accounts where it has been customary in such cases to estimate the arm's length profit of a permanent_establishment by reference to suitable criteria it may well be reasonable that that method should continue to be followed notwithstanding that the estimate thus made may not achieve as high a degree of accurate measurement of the profit as adequate accounts even where such a course has not been customary it may exceptionally be necessary for practical reasons to estimate the arm's length profits respondent argues that paragraph of the model commentaries permits the adoption of formulas if any one of the following circumstances is satisfied formulas are found to be more convenient or administratively necessary the permanent_establishment lacks adequate accounts by which to determine the attributable profits the other method is customary the permanent_establishment is a foreign insurance enterprise and an exceptional need for the method is demonstrated in respondent's view each circumstance is satisfied in the instant case and sec_842 is a permissible method by which to determine attributable profits within the meaning of the canadian convention the amicus curiae brief submitted by the government of canada asserts that when contracting parties to a tax_convention intend to permit the use of formulas to determine profits of a permanent_establishment engaged in the insurance_business the convention will contain a specific provision to that effect we need not decide whether article vii paragraph permits the use of formulas in determining the profits attributable to a permanent_establishment as a preliminary matter we find respondent's reliance on paragraph of the model commentaries to be misplaced we think respondent gives paragraph too broad a reading our reading leads us to the conclusion that at a minimum before other methods other than using the accounts of a permanent_establishment may be adopted under the guidance of paragraph the other method must be customary and based on suitable criteria or the circumstances must be exceptional respondent contends that sec_842 is customary because it is substantially_similar to the prior sections a 13sec a of the internal_revenue_code of as amended and in effect for provided in pertinent part in general --in the case of any foreign_corporation taxable under this part if the minimum_figure determined under paragraph exceeds the surplus held in the united_states then-- a the amount of the policy_and_other_contract_liability_requirements determined under sec_805 without regard to this subsection and b the amount of the required_interest determined under sec_809 without regard to this subsection shall each be reduced by an amount determined by multiplying such excess by the current_earnings_rate as defined in sec_805 definitions --for purposes of paragraph -- a the minimum_figure is the amount determined by multiplying the taxpayer's total_insurance_liabilities on united_states business by a percentage for the taxable_year to be determined and proclaimed by the secretary the percentage determined and proclaimed by the secretary under the preceding sentence shall be based on such data with respect to domestic life_insurance_companies for the preceding_taxable_year as the secretary considers representative such percentage continued continued shall be computed on the basis of a ratio the numerator of which is the excess of the assets over the total_insurance_liabilities and the denominator of which is the total_insurance_liabilities sec_805 of the internal_revenue_code as amended defined policy_and_other_contract_liability_requirements as the sum of the adjusted_life_insurance_reserves multiplied by the adjusted reserves rate the mean of the pension_plan reserves at the beginning and end of the taxable_year multiplied by the current_earnings_rate and the interest_paid sec_805 of the internal_revenue_code as amended defined the current_earnings_rate as the amount determined by dividing-- a the taxpayer's investment_yield for such taxable_year by b the mean of the taxpayer's assets at the beginning and end of the taxable_year sec_805 defined assets for purposes of the above sec_805 as follows all assets of the company including nonadmitted_assets other than real and personal_property excluding money used by it in carrying on an insurance trade_or_business sec_809 of the internal_revenue_code as amended defined required_interest for purposes of subsection as the sum of the products obtained by multiplying-- a each rate of interest required or assumed by the taxpayer in calculating the reserves described in sec_810 by continued applying from years through and of the internal_revenue_code of as amended and sec_813 of the internal_revenue_code of applying from years through continued b the means of the amount of such reserves computed at that rate at the beginning and end of the taxable_year the life_insurance_company income_tax act of publaw_86_69 73_stat_136 added sec b which required the same adjustment as sec a except that the minimum_figure was determined by multiplying the foreign life_insurance company's total_insurance_liabilities on u s business by percent for tax years beginning before date and by an annual percentage determined by the treasury for tax years thereafter the foreign investors act of publaw_89_809 sec_104 80_stat_1539 redesignated the adjustment provision as sec a for tax years beginning after from until sec a remained unchanged except for minor changes which are not relevant to the instant case sec_813 provided in pertinent part a adjustment where surplus held in the united_states is less than specified minimum-- in general --in the case of any foreign company taxable under this part if-- a the required_surplus determined under paragraph exceeds b the surplus held in the united_states then its income effectively connected with the conduct of an insurance_business within the united_states shall be increased by an amount determined by multiplying such excess by such company's current investment_yield required_surplus --for purposes of this subsection-- a in general --the term required_surplus means continued the prior sections a and both required a foreign_insurance_company to compare its branch's actual surplus excess of assets over total_insurance_liabilities held in the united_states to a statutory minimum surplus sec a a sec_813 if the branch's surplus was less than a statutory minimum the deficiency was treated as additional assets of the branch which were deemed to have earned the same yield that the branch had earned on the assets it actually held secs a b a the deficit_reduction_act_of_1984 publaw_98_369 98_stat_720 repealed continued the amount determined by multiplying the taxpayer's total_insurance_liabilities on united_states business by a percentage for the taxable_year determined and proclaimed by the secretary under subparagraph b b determination of percentage --the percentage determined and proclaimed by the secretary under this subparagraph shall be based on such data with respect to domestic life_insurance_companies for the preceding_taxable_year as the secretary considers representative such percentage shall be computed on the basis of a ratio the numerator of which is the excess of the assets over the total_insurance_liabilities and the denominator of which is the total_insurance_liabilities current investment_yield --for purposes of this subsection-- a in general --the term current investment_yield means the percent obtained by dividing-- i the net_investment_income on assets held in the united_states by ii the mean of the assets held in the united_states during the taxable_year prior section and added prior sec_813 the prior section a required a foreign life_insurance_company to reduce certain deductions by the product of the deficiency and the foreign insurance company's actual yield sec a the deficit_reduction_act_of_1984 publaw_98_369 modified how taxable_income was calculated for foreign insurance_companies sec_801 see h rept 1984_3_cb_1 this change necessitated treating the product of the deficiency and the foreign insurance company's actual yield as additional effectively_connected_income instead of as a reduction of certain deductions which was done under the previous section subsequently omnibus budget reconciliation act of publaw_100_203 101_stat_1330 repealed prior sec_813 and added sec_842 we do not find that sec_842 is similar enough to prior sections and so as to establish that sec_842 was customary within the meaning of paragraph of the model commentaries two features of sec_842 go beyond the historical approach taken by both of the earlier statutes first sec_842 imputes additional income based on an earnings yield derived from domestic industry averages sec_842 or petitioner's worldwide operations sec_842 whereas both prior section and sec_813 imputed_income based on the u s branch's actual earnings yield secs a b b a second sec_842 applies an entirely new yield to all of the branch's assets not just to the additional imputed assets prior sections a and on the other hand imputed additional income for just those deemed assets we recognize that a convention like a constitution is a dynamic instrument drafted to take account of changing conditions and expectations see day v trans world airlines inc f 2d pincite maximov v united_states f 2d pincite if we were to accept respondent's argument however the united_states could through various amendments to the internal_revenue_code always eliminate unilaterally the separate-entity principles in article vii paragraph without ever violating the canadian convention nor are we are persuaded that the circumstances herein are exceptional while paragraph does not prescribe when circumstances are considered exceptional we do have other guidance as to when such circumstances may exist paragraph of the model commentaries states that in the great majority of cases trading accounts of the permanent_establishment will be used by the taxation authorities concerned to ascertain the profit properly attributable to that establishment exceptionally there may be no separate_accounts cf paragraph sec_23 to below emphasis added the above language suggests that other methods may only be adopted when a permanent_establishment does not have any accounts as we discuss below the real facts accounts are ascertainable in the instant case respondent also seeks to justify the application of sec_842 on the grounds that the statute serves as a necessary backstop to sec_842 and corrects any underreporting of actual ecnii by foreign insurance_companies the parties agree that petitioner as well as other foreign insurance_companies use their naic form 1a data to identify to what extent their net_investment_income is effectively connected to their u s businesses for purposes of sec_842 in this context respondent contends that foreign insurance_companies have significant discretion in moving their assets between taxing jurisdictions once their state statutory trust requirements are satisfied respondent points out that washington state law does not require a foreign insurer to deposit income earned on trusteed assets in the trust account and that it permits petitioner to replace trusteed assets with other assets of equal value and quality subject_to the investment rules consequently form sec_1a respondent argues fail to reflect the economic realities of the businesses of foreign insurance_companies operating in the u s and are unreliable for the purpose determining their actual ecnii respondent goes on to argue that absent sec_842 foreign insurance_companies may escape u s taxation on investment_income attributable to their u s business respondent retained richard e stewart richard s l roddis and barbara d stewart of stewart economics incdollar_figure stewart as expert witnesses to give their professional opinion as to the reasons and incentives canadian life_insurance_companies have for holding certain assets in the united_states and why the investment_income earned on those assets is not an inherently reliable measure of the investment_income flowing from the branch operations we have received into evidence their reportdollar_figure stewart reviewed the history of the state regulations applying to foreign insurance_companies including the naic annual_statement and the trust requirements for such companies the report agrees with respondent that naic form 1a is not an effective means by which to ascertain the net_investment_income that is effectively 15richard e stewart holds a degree from west virginia university and a law degree from harvard law school he is former superintendent of insurance of the state of new york and a former officer and director of the chubb group of insurance_companies richard s l roddis holds a degree from san diego university and a law degree from boalt hall school of law at the university of california at berkeley he is a former superintendent of insurance of the state of california barbara d stewart holds a bachelor's degree in economics and business administration from beaver college she is a former corporate economist of the chubb group 16we have disregarded the stewart report to the extent that it relies on state law of washington for years not at issue the record does not indicate that petitioner operated in michigan we have also disregarded the report to the extent that it relies on michigan state law connected to an insurance_business within the united_states and that naic form 1a foreign insurers' form differs significantly from naic form_1 domestic insurers' form stewart concluded that canadian life_insurance_companies are not required to earmark specific assets for their u s business b ecause canadian life_insurance_companies have economic incentives to place higher yielding assets in lower taxing jurisdictions something other than naic statement assets and investment yields are needed to determine the investment_income derived from the trusteed assets of a canadian life_insurance_company respondent also points to various facts which she claims indicate that petitioner's naic form sec_1a fail to reflect the economic realities of petitioner's u s branch during through petitioner’s total cash and term deposits which were maintained as a part of its u s branch were percent percent and percent respectively of its total worldwide funds petitioner maintained only percent percent and percent of its total bond portfolio--arguably higher-yielding assets--in its u s branch for and respectively petitioner transferred canadian dollar- denominated bonds from its canadian business to its seattle bank trust account in order to equalize the surplus held in each operation and petitioner transferred from its seattle bank trust account to its canadian parent stock that petitioner held in a subsidiary and for purposes of the transfer the stock was valued at its cost rather than at its fair_market_value we agree with respondent and respondent's expert that the naic form 1a is not the ideal means for reconciling and identifying all of the income attributable to a permanent_establishment it does not include a closed self-contained book of accounts reconciliation of any surplus or information regarding capital_gains or losses the form is not designed to identify taxable_income but rather to monitor compliance with state regulatory requirements on trusteed assets that conclusion however does not resolve the issue before us the record is clear that petitioner occasionally exercised its discretion in moving assets between jurisdictions as evidenced by petitioner's transfer of its canadian bonds from its canadian operations to its seattle bank trust account and by the sale of its stock in a subsidiary to its foreign parent through the testimony of mr putz and mr francis whom we found to be informative and credible witnesses petitioner has established however as a general business practice that it did not commingle assets between its seattle bank trust account and its canadian investment portfolio and had separate investment strategies in each country we are satisfied with their explanations of the business reasons behind petitioner's investment strategy according to mr francis' testimony petitioner's u s branch had significant liquidity demands as a result of its need to balance its 5-year mortgage holdings petitioner has established that in fact it avoided currency risk and only invested_assets in the same currencies as its insurance liabilities because of the narrow profit margins on its products as petitioner correctly points out if petitioner's accounts were considered so inherently unreliable as to justify ignoring those accounts for purposes of the canadian convention such a method should be used in all years not just when the statute produces a higher amount than does petitioner's accounts article vii paragraph of the canadian convention makes clear that the same method of profit allocation is to be used each year unless there is a good and sufficient reason to the contrary paragraph of the model commentaries to article paragraph explains that a method of allocation once used should not be changed merely because in a particular year some other method produces more favourable results the parties stipulated that for petitioner's actual ecnii and minimum ecnii were dollar_figure and dollar_figure respectively as a result sec_842 would not increase petitioner's net_investment_income for because petitioner's actual ecnii exceeded petitioner's 17art of the model treaty is substantially_similar to art vii of the canadian convention art provides in pertinent part for the purposes of the preceding paragraphs the profits to be attributed to the permanent_establishment shall be determined by the same method year by year unless there is good and sufficient reason to the contrary minimum ecnii on the other hand those accounts that were adequate for were deemed inadequate for years and solely on the basis that petitioner's minimum ecnii of dollar_figure and dollar_figure exceeded its actual ecnii of dollar_figure and dollar_figure and not based on the actual inaccuracies of those accounts we find that sec_842 contravenes the basic premise set forth in article vii paragraph of the canadian convention in the totality of petitioner's circumstances we do not believe that petitioner underreported its actual ecnii during the years at issue despite whatever deficiencies may exist in using form 1a to identify the extent to which petitioner's net_investment_income was effectively connected sec_842 has the effect of penalizing petitioner who reported income commensurate with its u s business but whose investment performance does not attain the u s average in each year such an approach is simply not consistent with either article vii paragraph or respondent argues that petitioner's facts are not representative of the foreign insurance industry in the united_states respondent admits that petitioner may be adversely affected by sec_842 as written but contends as a policy matter the court should not find the statute to be inconsistent with the canadian convention merely because one particular taxpayer is adversely affected if the court concludes that the statute as a whole is designed to achieve the appropriate results for taxpayers in general over the long term but both parties agree that this case does not turn on the validity of the policy reasons underlying the adoption of sec_842 ie the potentially abusive ability of foreign insurance_companies to hold excess liquid_assets outside of the u s or to hold higher yielding assets outside of the u s and we agree with them respondent retained christian desrochers of the avon consulting group18 to give his professional opinion as to the economic impact of sec_842 desrochers analyzed sec_842 and the hypothetical impact of applying the formula therein to the u s branches of canadian insurance_companies desrocher's analysis of the impact of sec_842 on taxpayers not before us is of little help as a threshold matter respondent's argument raises an issue as to the proper factual focus of our review respondent argues that the united_states canada and petitioner all accepted that a domestic attribution rule would be tested against article vii on the basis of the circumstances of all canadian life_insurance_companies rather than just on a particular taxpayer's facts to support 18mr desrochers holds an undergraduate degree in political science from the university of connecticut he is a fellow of the society of actuaries and a member of the american academy of actuaries this contention respondent relies in part on the discussion in the technical explanation see supra pp in respondent's view because both countries expected all of their respective domestic attribution_rules to apply it follows that each country expected the domestic rule to be reviewed based on the facts of the entire industry we need not engage in a detailed analysis of whether various foreign insurance_companies pay federal_income_tax in accordance with our tax lawsdollar_figure respondent's argument essentially ignores the language of the referenced discussion of the technical explanation see supra pp as we previously discussed see supra pp we do not believe that the united_states and canada intended for all domestic attribution_rules to be preserved under article vii throughout article vii and particularly article vii paragraph the language therein refers only to a single permanent_establishment rather than the industry in which the establishment operates when the language is reasonably clear 19respondent's proposed findings_of_fact include data relating to other canadian life_insurance_companies carrying on insurance businesses through branches in the united_states on brief petitioner objected to the relevancy of these findings unless the court concluded that they were relevant in light of the ‘test case’ aspect of the proceeding because we have decided the controverted issues without considering these stipulations in our findings_of_fact and our opinion the admissibility of these stipulations has become moot although we reviewed all the material submitted in this case we only address facts affecting petitioner as it is in this particular context the party proffering a contrary interpretation must persuade the court that its construction comports with the view of both parties see sumitomo shoji am inc v avagliano u s pincite in light of the foregoing the language and purpose of article vii paragraph and the content of the canadian convention as a whole we also do not believe that the approach suggested by respondent could have been within the shared expectations of the contracting parties maximov v united_states f 2d pincite and consequently we do not agree that petitioner implicitly accepted respondent's approach to interpreting article vii respondent is generally correct that sec_842 was intended to serve as a backstop to the rules in sec_842 and sec_864 the conference_report to sec_842 states the conferees understand that the provision governing foreign insurance_companies solves a statutory problem in the context of the broader issue measuring the u s taxable_income of a foreign_corporation that is effectively connected with its u s trade_or_business that issue more generally involves the determination of which of the corporation's assets generate gross effectively_connected_income and which of its expenses and liabilities are connected with such income certain types of assets and liabilities that must in this process be attributed in whole or in part to a u s trade_or_business may be particularly suitable for movement among various trades_or_businesses of a single foreign_corporation may be fungible with assets and liabilities identified with other trades_or_businesses of the corporation or may be usable by more than one such trade_or_business simultaneously h conf rept pincite 1987_3_cb_193 but such a conclusion does not affect the outcome of this case to begin with as previously noted the issues in this case do not concern policy in sec_842 or any other provisions of the internal_revenue_code rather the issues concern whether the statute comports with our convention obligations unfortunately in the instant case sec_842 cannot survive in the presence of the canadian convention finally respondent argues that we should construe sec_842 as agreeing with the canadian convention because the united_states senate which advised and consented to the canadian convention and approved the statute believed the statute did not violate any existing conventions in support respondent points to several statements in the conference_report to sec_842dollar_figure 20the conference_report h conf rept pincite c b listed several factors originally developed by the treasury_department indicating why sec_842 and united_states treaties were consistent sec_842 applies to life_insurance_companies in a manner substantially_similar to the present-law rules which treasury did not consider to violate united_states treaties sec_842 attributes to the u s trade_or_business of a foreign life_insurance_company an amount of assets determined by reference to the assets of comparable domestic insurance_companies thereby reasonably measuring the amount of assets that the u s trade_or_business of a foreign_insurance_company would be expected to have were it a separate company dealing independently with non-united states offices of the foreign_insurance_company and sec_842 furnishes continued we are not persuaded by respondent's assertion that this statement in the conference_report should guide the result in this case to the extent that the statements in the conference_report may be read as expressing the view of the senate that sec_842 is consistent with the canadian convention they are the statements of a subsequent senate and therefore at best form a hazardous basis for inferring the intent of an earlier one 465_us_367 ndollar_figure 447_us_102 in the end the courts alone must declare what the canadian convention and particularly article vii mean see 74_f2d_213 in sum we are confronted with a situation in which the language of article vii paragraph is at best murky and the interpretations of both parties have advantages and disadvantages we are impressed that the canadian convention may give an economic advantage to canadian insurance_companies operating through a permanent_establishment in the united_states nevertheless our view is that petitioner's interpretation of article vii paragraph best carries out the intent of the continued regulatory authority for the secretary to provide a relief mechanism to mitigate the effects of any increase in tax resulting from the fact that a taxpayer's deemed income from required u_s_assets exceeds its actual income from those assets united_states and canada as set forth in the canadian convention and satisfies the purpose of article vii of the canadian convention--to attribute income to a permanent_establishment based on its real facts and accordingly we so hold having found that petitioner is entitled to relief from sec_842 based on article vii paragraph of the canadian convention we have no need to delve into the question of whether petitioner is also entitled to such relief based on article xxv paragraph finally we note that respondent did not contend that sec_482 applied in the instant case accordingly our decision in the instant case does not consider the application of sec_482 in those circumstances in which the convention also applies the executive branch with the advice and consent of the senate has the option of negotiating a new protocol with canada creating an exception similar to one included in subsequent conventions these conventions contain a general directive to determine profits as if the taxpayer was a separate_entity yet also include explicit exceptions permitting each country to apply its own internal methods of taxation to the business profits of an insurance company's permanent_establishment see eg art tax_convention u s -n z u s t part c b dollar_figure we have considered all of the other arguments made by respondent and to the extent we have not addressed them find them to be without merit decision will be entered for petitioner reviewed by the court cohen chabot jacobs gerber parr wells whalen beghe laro and vasquez jj agree with this majority opinion chiechi j did not participate in the consideration of this opinion 21art of the u s -new zealand convention includes a provision regarding the taxation of permanent establishments of insurance_companies this provision provides nothing in this article shall prevent either contracting state from taxing according to its law the income or profits from the business of any form of insurance tax_convention date u s -n z u s t part halpern j concurring i concur in the result reached by the majority like the majority i believe that this case turns on an interpretation of article vii of the united states-canada income_tax convention date t i a s no 1986_2_cb_258 canadian convention unlike the majority i do not believe that this case turns on article vii paragraph paragraph i believe that one need look no further than article vii paragraph paragraph to conclude that petitioner prevails sec_842 is inconsistent with paragraph the imputation to a foreign_insurance_company of a notional amount of investment_income under sec_842 minimum ecnii see majority op part i contravenes the threshold requirement in paragraph that the business profits attributed to a permanent_establishment come from the pool of business profits of the resident carrying on business through the permanent_establishment paragraph provides the business profits of a resident of a contracting state shall be taxable only in that state unless the resident carries on business in the other contracting state through a permanent_establishment situated therein if the resident carries on or has carried on business as aforesaid the business profits of the resident may be taxed in the other state but only so much of them as is attributable to that permanent_establishment emphasis added the notion that there exists a pool of business profits of which the business profits of the permanent_establishment are a subset is derived from the pronoun in the phrase only so much of them which refers to the business profits of the resident carrying on business through the permanent_establishment although the precise meaning of the phrase business profits of the resident may be subject_to debate i believe that it does not include a notional amount of investment_income derived from a formula based on the domestic asset liability percentage and the domestic_investment_yield as provided in sec_842 minimum ecnii is not income of a type that is subject_to attribution under paragraph and therefore the issue as to whether the method of attribution under sec_842 is consistent with the separate-entity principle embodied in paragraph need not be addressed the majority however focuses its analysis on that particular issue and ultimately decides for petitioner on the basis that the methodology in sec_842 is inconsistent with paragraph the majority states we hold that the disposition of this case turns on whether the sec_842 formula prescribes a minimum amount of ecnii based on the facts as they relate to petitioner's permanent_establishment by reference to the establishment's separate_accounts insofar as those accounts represent the facts of the situation majority op p the majority concludes we are convinced that sec_842 is contrary to and inconsistent with article vii paragraph which precludes the fictional allocation of business profits to petitioner's permanent_establishment majority op p i believe that the majority need not have considered paragraph attribution of notional income is precluded not by paragraph but rather by the restrictive language of paragraph set forth above paragraph of the commentary on article vii of the model double_taxation convention on income and on capital report of the o e c d committee on fiscal affairs model treaty cited by the majority on page provides in part it should perhaps be emphasized that the directive contained in paragraph is no justification for tax administrations to construct hypothetical profit figures in vacuo emphasis added it is noteworthy that article vii paragraph of the model treaty which is identical in relevant respect to the canadian convention does not affirmatively restrict the use of hypothetical profit figures but rather only provides no justification to employ fictional profit figures in calculating the income attributable to a permanent_establishment it seems unlikely that paragraph could restrict the use of hypothetical profit figures as the majority opines and simultaneously provide a potential justification to use such figures that is sufficiently colorable to require an explicit o e c d commentary advising against the practice accordingly i cannot join the reasoning of the majority whalen j agrees with this concurring opinion ruwe j dissenting sec_842 was enacted to prevent foreign insurance_companies operating permanent business establishments in the united_states from being able to shift profits on investments out of the u s taxing jurisdiction sec_842 does this by attributing a minimum amount of income to the permanent u s business establishment this minimum amount of u s income is computed by a statutory formula that essentially uses the investment experience of comparable domestic insurance_companies and applies that data to the u s branch of the foreign company based on the actual insurance coverage liabilities incurred by the u s branch as a result of insurance sold by its u s business this provision was to serve as a backstop in recognition that assets and liabilities can be moved between the u s business and the foreign_corporation resulting in the reduction of u s tax the parties agree that sec_842 applies unless it is trumped by provisions of the treaty between the united_states and canada convention with respect to taxes on income and on capital date u s -can t i a s no respondent argues that sec_842 is a permissible method of attributing profits to a permanent_establishment within the terms of the treaty petitioner contends that article vii paragraph of the treaty requires the income of a permanent_establishment to be measured by its own specific operations as reflected in its books and precludes taxing canadian companies on amounts greater than the actual income derived from their business in the united_states the majority agrees with petitioner that article vii paragraph precludes the allocation of business profits to petitioner's permanent u s establishment that is in excess of its actual income as reported in its records i disagree article vii paragraph of the canadian treaty provides subject_to the provisions of paragraph where a resident of a contracting state carries on business in the other contracting state through a permanent_establishment situated therein there shall in each contracting state be attributed to that permanent_establishment the business profits which it might be expected to make if it were a distinct and separate person engaged in the same or similar activities under the same or similar conditions and dealing wholly independently with the resident and with any other person related to the resident emphasis added this provision of the canadian treaty does not restrict u s taxation of profits of a foreign corporation's permanent_establishment to amounts actually earned by the u s business as reflected in its records article vii paragraph of the treaty provides that if a canadian corporation carries on business in the united_states through a permanent_establishment the united_states may tax its profits but only so much of them as is attributable to that permanent_establishment emphasis added article vii paragraph provides that the amount to be attributed to that permanent_establishment is the business profits which it might be expected to make if it were a distinct and separate person dealing wholly independently with the foreign_entity emphasis added use of the words attributable and attributed connote going beyond the actual profits earned and reported by the permanent_establishment attribute means to assign to a cause or source webster's ii new riverside university dictionary for example the attribution_rules of sec_267 assign ownership of stock to persons other than the actual owners the profits to be attributed are those which it u s business might be expected to make if it were a separate person engaged in the same or similar activities and dealing independently the words might be expected to make obviously mean something other than actually made might means a condition or state contrary to fact webster's ii new riverside university dictionary expected means something that probably could or would have been and the word if refers to conditions other than those that actually occurred ie if the u s business were a distinct and separate person dealing independently thus the treaty must be read in a manner that allows the attribution of profits to the u s business establishment in an amount that is at variance with the actual profits reported by the u s business any other interpretation makes the aforementioned treaty provisions redundant the model commentaries to article vii paragraph support this interpretation they provide this paragraph contains the central directive on which the allocation of profits to a permanent_establishment is intended to be based the paragraph incorporates the view which is generally contained in bilateral conventions that the profits to be attributed to a permanent_establishment are those which that permanent_establishment would have made if instead of dealing with its head office it had been dealing with an entirely separate enterprise under conditions and at prices prevailing in the ordinary market normally these would be the same profits that one would expect to be determined by the ordinary processes of good business accountancy emphasis added clearly many special problems of this kind may arise in individual cases but the general_rule should always be that the profits attributed to a permanent_establishment should be based on that establishment’s accounts insofar as accounts are available which represent the real facts of the situation model commentaries to article paragraph of the model treaty emphasis added the commentaries speak of allocation of profits allocations are generally understood to include adjustments to what was actually done and reported see for example the authority to allocate income between related parties under sec_482 the commentaries eliminate any doubt that the term allocation is used in this sense when it says that the profits to be allocated or attributed are profits which would have been made if instead of dealing with its head office it the u s establishment had been dealing with an entirely separate enterprise emphasis added would have if instead of and it had been clearly refer to an allocation and attribution of profits based on a hypothetical situation different from the facts that actually occurred paragraph of the above-quoted commentaries does not contradict paragraph it simply states that profits attributed should be based on the establishment's accounts to the extent they represent real facts the profits allocated and attributed pursuant to sec_842 are based on the real facts regarding the amount of insurance coverage sold by petitioner's u s insurance_business the volume of petitioner's u s business is reflected by its actual liabilities on policies issued by the u s branch the amount of assets that would have been expected to be held by a separate u s entity with those actual liabilities and the expected profits on the assets of such a separate_entity are hypothetical however to require total acceptance of all figures reported in petitioner's records reflecting its profits on u s operations carried out as a branch of a foreign_corporation would not only nullify sec_842 but also nullify the allocation procedure specifically permitted in article vii paragraph sec_842 does not contravene the admonition in par of the model commentary that tax administrators should not construct hypothetical profit figures in vacuo sec_842 starts with the taxpayer's real facts regarding the amount of insurance liabilities it incurred selling insurance in the united_states and then makes adjustments based on comparable domestic companies the contemporaneous technical explanation of the treaty prepared by the treasury_department and submitted to the senate foreign relations committee for its consideration prior to ratification is consistent with my interpretation of the treaty the technical explanation states in pertinent part paragraph provides a definition for the term attributable to profits attributable to a permanent_establishment are those derived from the assets or activities of the permanent_establishment paragraph does not preclude canada or the united_states from using appropriate domestic tax law rules of attribution u s dept of the treasury technical explanation of convention with respect to taxes on income and on capital date u s - can as amended pincite date emphasis added provisions substantially_similar to sec_842 were already in the code at the time the canadian treaty was signed and ratified under the regime of sec_813 which was in effect in when the treaty was ratified and became effective a foreign life_insurance company's income that was effectively connected with 2the majority narrowly reads the technical explanation's use of domestic tax law rules of attribution as being limited to paragraph of article vii of the treaty see majority op p however paragraph of article vii of the treaty itself applies to the entire convention for the purposes of the convention the business profits attributable to a permanent_establishment shall include only those profits derived from the assets or activities of the permanent_establishment emphasis added the conduct of a u s insurance_business was increased by an imputed amount if its surplus held in the united_states was less than a statutorily defined required_surplus sec_813 the minimum surplus was computed in the same manner as prior section a which was in effect in when the treaty was signed sec_813 under section a foreign life_insurance_company was required to reduce certain deductions by an imputed amount if its surplus fell below a statutorily defined amount sec a the required_surplus was computed by multiplying the company's total_insurance_liabilities on u s business by the ratio of the surplus to total_insurance_liabilities of domestic life_insurance_companies sec a similarly sec_842 imputes to the u s branch a minimum amount of assets based upon the branch's actual liabilities this minimum amount is determined by multiplying the u s branch's own liabilities by the applicable asset liability ratio sec_842 resembling sections a and a sec_842 uses asset and liability figures from domestic life_insurance_companies in order to calculate this applicable ratio sec_842 therefore the rule in sec_842 which imputes an amount of required u_s_assets is merely a continuation of a principle that has been consistently applied for over years in addition the calculation of the investment_yield under sec_842 is substantially_similar to the computation under prior section a the earnings rate of section a b was determined by dividing the investment_yield for the entire company not just the u s branch by the mean of all the company's assets the election available to taxpayers under sec_842 also calculates investment_yield using the company's own worldwide figures sec_842 calculates the company's worldwide investment_yield by dividing the net_investment_income of the company from all sources by the mean of all the company's assets therefore sec_842 is substantially_similar to the historic approach in both the manner in which assets are imputed and the calculation of investment_yield three years after the effective date of the treaty congress enacted sec_842 to replace sec_813 the conference_report regarding enactment of sec_842 indicates that the treasury_department and congress carefully considered existing 3the current_earnings_rate for sec a b was defined in sec_805 4as explained in the house committee report the committee adopted the worldwide yield alternative to avoid discriminating against foreign companies whose investment performance does not attain the u s average h rept part pincite if the taxpayer does not make this election to use its own investment_yield sec_842 requires use of the investment_yield of domestic insurance_companies treaties and concluded that sec_842 was consistent with existing treaties including the canadian treaty the conference_report on sec_842 states in particular the treasury_department believes that the provision does not violate treaty requirements that foreign_corporations be taxed only on profits derived from the assets or activities of a corporation's u s permanent_establishment that permanent establishments of foreign_corporations be taxed only on profits the permanent establishments might be expected to make were they separate enterprises dealing independently with the foreign_corporations of which they are a part or that permanent establishments of foreign_corporations be taxed in a manner no more burdensome than the manner in which domestic corporations in the same circumstances are taxed the conferees similarly believe that this provision does not violate any treaty now in effect several factors are cited by the treasury_department in support of this view first the provision applies to life_insurance_companies and property and casualty insurance_companies in a manner substantially_similar to present-law rules covering only life_insurance_companies the treasury_department does not consider those present-law rules to violate u s treaties second the provision attributes to a foreign_insurance_company an amount of assets determined by reference to the assets of comparable domestic insurance_companies thus reasonably measuring the amount of assets that the u s trade_or_business of a foreign_insurance_company would be expected to have were it a separate company dealing independently with non-u s offices of the foreign_insurance_company in addition a foreign_insurance_company can elect to determine its investment_income based on the company's worldwide investment_yield or utilize the statutory formula based on domestic industry averages it is well established that use of a formula as an element in determining taxable_income does not necessarily violate separate_entity accounting the internal_revenue_code contains a number of provisions that apply fungibility principles to financial_assets use of fungibility principles in these ways is not inconsistent with the arm's-length standard and does not violate u s income_tax treaties similarly the agreement's provision which takes into account both the taxpayer's actual investment_yield and arm's-length measures of yield and u s -connected assets is appropriate under income_tax treaties h conf rept pincite 1987_3_cb_193 emphasis added the majority correctly states that we must consider the expectation and intentions of the signatories to a treaty i believe that the plain language of the treaty and commentaries supports respondent's position that sec_842 is consistent with the treaty clearly the treasury department's preratification explanation of the treaty the statutory provisions in place when the treaty was signed and ratified the consistent interpretation of the treaty provisions by the united_states government and the express view of congress shortly after ratification that sec_842 was consistent with the treaty all support the conclusion that the united_states intended and believed that the treaty and sec_842 were consistent the majority cites to no contrary statements of intent made by the canadian government during the years between signing the treaty and this litigation applying settled principles of interpretation to the situation before us it is clear that the language of the treaty contemplates the attribution of profits beyond the actual profits that were earned or reported sec_842 accomplishes this in a rational manner using substantially the same methodology that has been in the code for over years the majority also finds that sec_842 is not consistent with article vii paragraph of the treaty this provision of the treaty requires that the same method be used to attribute business profits in each year unless there is good and sufficient reason to the contrary the model commentary to this provision explains that its purpose is to assure an enterprise with a permanent_establishment in another state continuous and consistent tax treatment in the interest of providing some degree of certainty sec_842 as did its predecessors applies consistently to each taxable_period by requiring foreign insurance_companies to report at least a minimum amount of effectively_connected_net_investment_income finally it has been suggested that the minimum effectively_connected_income formula of sec_842 creates income even if the foreign company has earned no overall profit during a given taxable_year it is argued that this could go beyond the allocation of the foreign company's profits permitted by article vii paragraph of the treaty this was clearly not the purpose of sec_842 as stated in the conference_report h conf rept supra c b pincite congress intended that the secretary issue regulations to mitigate the effects of any increase in tax resulting from the fact that a taxpayer's deemed income from u s -connected investments exceeds its actual income from those assets in notice_89_96 1989_2_cb_417 which was issued as interim guidance until regulations are published the commissioner provides that a foreign insurance company's minimum effectively_connected_net_investment_income includible in taxable_income for the taxable_year shall not exceed its worldwide gross_investment_income for the taxable_year petitioner does not allege that it comes within this provision the ramifications of the majority opinion go well beyond the resolution of this case the provisions of the canadian treaty are based on model treaty provisions used in many other treaties in essence the majority nullifies sec_842 this raises the distinct possibility that foreign insurance_companies with operations in the united_states will have an advantage over domestic companies such a result is clearly contrary to the internal_revenue_code and article vii paragraph of the treaty moreover the majority's interpretation of article vii paragraph raises serious questions about the use of other statutory methods of allocating the income and expenses of foreign persons that operate businesses in the united state sec_5sec b puts foreign insurance_companies in the same situation taxwise as comparable domestic companies it does not discriminate against foreign companies on the other hand the majority acknowledges that its interpretation of the treaty invalidating sec_842 may give canadian insurance_companies operating a permanent_establishment in the united_states an economic advantage over u s companies see majority op p where such allocations are premised on the use of comparables to determine what might have or would have occurred if conditions or events were different from those that actually occurred swift colvin foley and gale jj agree with this dissent
